      Case 1:18-cv-02977-DLC Document 126 Filed 04/27/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :            18cv2977 (DLC)
 SECURITIES AND EXCHANGE COMMISSION,     :
                                         :                  ORDER
                          Plaintiff,     :
                                         :
                -v-                      :
                                         :
 LONGFIN CORP., VENKATA S. MEENAVALLI, :
 AMRO IZZELDEN ALTAHWI a/k/a ANDY        :
 ALTAHAWI, SURESH TAMMINEEDI, and        :
 DORABABU PENUMARTHI,                    :
                                         :
                           Defendants.   :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On April 24, 2020, plaintiff in the putative class action

lawsuit, In re Longfin Corp. Securities Class Action Litigation,

No. 18cv2933 (DLC) (S.D.N.Y. April 3, 2018) (the “Longfin Class

Action”), filed with the Court, among other things, a proposed

schedule and plan for providing class notice.        It is hereby

     ORDERED that the Securities and Exchange Commission (“SEC”)

is invited, but not required, to participate in a telephone

conference scheduled in the Longfin Class Action to occur on May

1, 2020 at 9:00 am.    The dial-in credentials for the telephone

conference are as follows:

          Dial-in:          888-363-4749
          Access code:      4324948

The parties shall use a landline if one is available.

     IT IS FURTHER ORDERED that, if the SEC is able to provide
         Case 1:18-cv-02977-DLC Document 126 Filed 04/27/20 Page 2 of 2


insight on any of the following questions, the Court encourages

the SEC’s participation in the May 1 telephone conference:

    (1)      What is the likelihood of recovery in the Longfin
             Class Action from defendants Longfin Corp., Venkata S.
             Meenavalli, Vivek K. Ratakonda, and Suresh Tammineedi?

    (2)      Why shouldn’t the claims against defendants Dorababu
             Penumarthi and Andy Altahawi be dismissed with
             prejudice?

    (3)      How does counsel expect to obtain payment of
             attorney’s fees in the Longfin Class Action?

    (4)      Has the plaintiff shown, pursuant to Rule 23(b)(3),
             that a class action is superior to other available
             methods for fairly and efficiently adjudicating this
             controversy, where a class action judgment will
             benefit the defendants but there is little likelihood
             of any benefit to the class?


Dated:       New York, New York
             April 27, 2020

                                     __________________________________
                                               DENISE COTE
                                       United States District Judge




                                       2
